Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

UNMANNED AERIAL VEHICLE BATTERY TRANSPORT BOX

Examiner: Adam Arciero	SN: 17/065,540	Art Unit: 1727          September 29, 2022

DETAILED ACTION
The Application filed on October 08, 2020 has been received. Claims 1-20 are currently pending and have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the heating device that is circumferentially connected to the sidewall must be shown or the feature(s) canceled from the claim(s). The figures show a heating device 30 that is partially connected to the side wall of the cavity around the battery. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites an intended use for a battery transport box in the preamble without adding any specific or defining structure. Therefore, any battery box that teaches all of the structural claim limitations will read on the claimed battery transport box. The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP 2111.02.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01(a) states “that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988)” (MPEP 2164.01 (a)). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue. Only the relevant factors will be addressed in the present claimed invention in the instant application:(a) the level of one of ordinary skill in the art; (b) the amount of direction provided by the inventor; (c) the existence of working examples; (d) the state of the prior art.
(a)  The level of one of ordinary skill in the art:
Claims 11-20 are drawn to a box body and cover that are made of explosion-proof materials. There is not a well-known or recognized material to one of ordinary skill in the art that reads on an explosion-proof material.

(b) The amount of direction provided by the inventor:
The applicant provides no details in the original disclosure as to what the explosion-proof material is or how it is constructed. In addition, there is no numerical limit given to the force of an explosion the claimed material can withstand.

(c) The existence of working examples:
There are no working examples given in the specification for the explosion-proof material.

Therefore, based upon the above analysis, the claimed two-dimensional configuration is not enabled by the present disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “wherein the number of the heat dissipating devices is not less than one…” in lines 1-2. Claim 3 depends from claim 1 which already positively recites a heat dissipating device (not less than one). It is unclear as to what Applicant is trying to limit with the limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2019/0173138 A1) in view of Yang (CN 105552270 A; using machine translation for citation purposes) and Sato et al. (WO 2013/141242 A1; using machine translation for citation purposes).
As to Claims 1 and 5-6, Tian discloses a battery transport box, comprising: a battery box 103 having a plurality of cavities 112 for holding battery cells; a cover 102; and a heat dissipating device 109 provided on grooves provided on an outer surface (reads on claimed side surface) of the battery box (Fig. 1-3). Tian does not specifically disclose the claimed heater or wherein the cover comprises the claimed heat dissipating device.
However, Yang teaches of a battery box 1 comprising a heater 31 that is spaced apart from the battery and a fan (heat dissipating device) 32 provided on a cover of the battery box (Fig. 1). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of Tian to comprise a fan provided on the cover and a heating device provided within the battery box and separated from the battery because Yang teaches that a battery can be sufficiently protected and the temperature maintained to prolong the service life of the battery (Abstract).
In addition, Sato et al. teaches of a battery box 15, comprising a heater (heating film) 11 that circumferentially covers the battery inside the battery box (Fig. 6, 9). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of modified Tian to comprise an internal heater that circumferentially covers the battery because Sato et al. teaches that a battery with improved heat insulation is provided (Example 6 an Example 9).
As to Claim 2, Yang teaches wherein the battery box comprises a temperature control 3 for controlling the fan and heater to keep the battery within a preferred temperature range (intrinsically comprises a temperature sensor to detect the temperature in order to keep the temperature within a preferred range) (Fig. 1 and paragraph [0008]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of Tian to comprise the claimed temperature control because Yang teaches that a battery can be sufficiently protected and the temperature maintained to prolong the service life of the battery (Abstract).
As to Claims 3-4, Yang teaches of a heat dissipating fan 32 provided in a hole that communicates with the interior cavity of the battery box (rotatably connected to the battery box and rotatable around the axial direction of the heat dissipating member) (Fig. 1).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2019/0173138 A1) in view of Yang (CN 105552270 A; using machine translation for citation purposes) and Sato et al. (WO 2013/141242 A1; using machine translation for citation purposes) as applied to claims 1-6 above and in further view of Cao (CN 103682518 A; using machine translation for citation purposes).
As to Claim 7, modified Tian does not specifically disclose the claimed charger and power interface.
However, Cao teaches of a battery box that houses a battery and charger and further comprises a power interface 10,11,12 provided on a wall of the battery box (claim 1 and Fig. 1-2). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of modified Tian to comprise the claimed power interface and charger because Cao teaches that a portable battery box that can be charged is provided (Abstract).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2019/0173138 A1) in view of Yang (CN 105552270 A; using machine translation for citation purposes) and Sato et al. (WO 2013/141242 A1; using machine translation for citation purposes) as applied to claims 1-6 above and in further view of Kong (CN 108001266 A; using machine translation for citation purposes).
As to Claims 8-9, modified Tian does not specifically disclose wherein the battery box comprises the claimed rollers and telescoping handle.
However, Kong teaches of a battery box, comprising wheels 14 having a locking mechanism 15 (which reads on the claimed steering mechanism; in addition the battery box can be pushed or pulled with the wheels which also reads on the claimed steering mechanism) and a telescoping handle 17,18 that comprises a locking button 19 (Fig. 3-4 and paragraph [0032]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of modified Tian to comprise the claimed wheels and telescoping handle because Kong teaches that a mobile battery box can be provided (Abstract).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 2019/0173138 A1) in view of Yang (CN 105552270 A; using machine translation for citation purposes) and Sato et al. (WO 2013/141242 A1; using machine translation for citation purposes) as applied to claims 1-6 above and in further view of Lu (CN 108808172 A; using machine translation for citation purposes).
As to Claim 10, modified Tian does not specifically disclose the claimed locking mechanism. 
However, Lu teaches of a battery box wherein the cover and the housing comprise a lock 600 with engages the cover and the housing together (Fig. 3 and paragraphs [0038 and [0051]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery box of modified Tian to comprise the claimed lock because Lu teaches that the connection between he box body and the cover can be more reliable (paragraph [0051]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727